—Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered February 22, 1999, convicting defendant, after a jury *148trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility, including the weight to be given the backgrounds of the People’s witnesses, their prior inconsistent statements, and any benefits they received for their testimony, were properly considered by the jury and there is no basis upon which to disturb its determinations (see People v Gaimari, 176 NY 84, 94). There was abundant evidence of guilt provided by multiple witnesses.
The record establishes that the People disclosed all the Rosario material that existed in this case, and defendant was not prejudiced by any delays in disclosure (see People v Martinez, 71 NY2d 937, 940).
We perceive no basis for a reduction of sentence.
We have considered and rejected defendant’s remaining claims. Concur — Nardelli, J.P., Saxe, Rosenberger, Friedman and Marlow, JJ.